 1   John P. Kristensen (SBN 224132)
 2   KRISTENSEN WEISBERG, LLP
     12540 Beatrice Street, Suite 200
 3   Los Angeles, California 90066
 4   Telephone: (310) 507-7924
     Fax: (310) 507-7906
 5   john@kristensenlaw.com
 6   Jarrett L. Ellzey (Pro Hac Vice)
 7   W. Craft Hughes (Pro Hac Vice pending)
     HUGHES ELLZEY, LLP
 8   2700 Post Oak Boulevard, Suite 1120
 9   Houston, Texas 77056
     Telephone: (713) 554-2377
10   Fax: (888) 995-3335
11   jarrett@hughesellzey.com
     craft@hughesellzey.com
12
13   Attorneys for Plaintiff and all others
     similarly situated
14
15                      THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
16                             SAN FRANCISCO DIVISION
17   JOVETTE BRYANT and NECOLE ) Case No.: 4:19-cv-00460-YGR
                                        )
     FRANKLIN, individually and on      )
18
     behalf of all others similarly     ) CLASS ACTION
19   situated,                          ) ORDER GRANTING
                                        ) STIPULATION OF DISMISSAL
20                                      )
            Plaintiffs,                 )
21                                      )
                                        )
            vs.                         )
22
                                        )
23   CLEAN ENERGY EXPERTS, LLC )
                                        )
     dba SOLAR RESEARCH GROUP, )
24
     a California Limited Liability     )
25   Company; and DOE                   )
                                        )
     INDIVIDUALS, inclusive, and each )
26
     of them,                           )
27                                      )
                                        )
            Defendants.
28
                                 STIPULATION OF DISMISSAL
                                           -1-
 1         TO THIS HONORABLE COURT AND ALL PARTIES AND THEIR
 2   ATTORNEYS OF RECORD:
 3         Plaintiffs Jovette Bryant and Necole Franklin (“Plaintiffs”), and defendant
 4   Clean Energy Experts, LLC (“Defendant”) (collectively, the “Parties”) hereby
 5   submit this Stipulation of Dismissal pursuant to the Court’s Order on April 26,
 6   2019 [Dkt. No. 34] as follows:
 7                                    STIPULATION
 8         WHEREAS on April 23, 2019, Plaintiffs filed a Notice of Settlement
 9   informing the Court that the Parties had reached an agreement to settle Plaintiffs’
10   claims.
11         WHEREAS in conjunction with the settlement, Plaintiffs agreed to dismiss
12   Plaintiffs’ individual claims with prejudice and class claims without prejudice.
13         WHEREAS on April 26, 2019, the Court vacated all pending motion, case
14   management and trial dates and ordered the parties to file a Stipulation of
15   Dismissal by May 23, 2019 [Dkt. No. 34].
16         THEREFORE IT IS HEREBY STIPULATED by and between the Parties
17   to this action through the undersigned counsel of record that Plaintiffs’
18   Complaint in the above-referenced action, including any and all claims alleged
19   therein, be hereby dismissed in its entirety with prejudice to Plaintiffs’ individual
20   claims and without prejudice to the class claims pursuant to Federal Rule of Civil
21   Procedure 41(a)(1)(A)(ii). Each of the Parties shall bear their own costs and
22   attorneys’ fees.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                  STIPULATION OF DISMISSAL
                                            -2-
 1        IT IS SO STIPULATED.
 2
 3   Dated: May 23, 2019       /s/ John P. Kristensen
                               John P. Kristensen (SBN 224132)
 4
                               john@kristensenlaw.com
 5                             KRISTENSEN WEISBERG, LLP
                               12540 Beatrice Street, Suite 200
 6                             Los Angeles, California 90066
 7                             Telephone: (310) 507-7924
                               Facsimile: (310) 507-7906
 8
 9                               Counsel for Plaintiffs and the Putative Class
10                             /s/ Tahir L. Boykins
11                            Tahir L. Boykins (SBN 323441)
                              tboykins@kelleydrye.com
12                            KELLEY DRYE & WARREN LLP
13                            10100 Santa Monica Boulevard, 23rd Floor
                              Los Angeles, California 90067-4008
14                            Telephone: (310) 712-6100
15                            Facsimile: (310) 712-6199
16
17
                                  ORDER
18
19
20    IT IS SO ORDERED.

21
     Dated: May 24, 2019               ________________________________
22
                                       YVONNE GONZALEZ ROGERS
23                                     UNITED STATES DISTRICT JUDGE
24
25
26
27
28
                           STIPULATION OF DISMISSAL
                                     -3-
